In re Aetna Casualty and Surety Co.; American Employers Ins. Co.; Standard Fire Ins. Co.; Travelers Casualty and Surety Co.; United States Fidelity and Guaranty Co.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. L, No. 09-9598; to the Court of Appeal, Fourth Circuit, No. 2010-C-0003.
Granted. The judgment of the district court denying relator’s exception of improper venue is vacated. The case is remanded to the district court, which is instructed to allow plaintiff to amend her petition to set forth specific factual allegations supporting the claim that venue is proper in Orleans Parish, and to rule on the exception anew in light of the amended petition.
JOHNSON, J., would deny.